Citation Nr: 0930027	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for diarrhea, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for fevers and chills, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for night sweats, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for generalized anxiety 
disorder.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968, and from December 1990 to June 1991.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
that, in pertinent part, denied service connection for 
fatigue and irritability, diarrhea, fevers and chills, and 
night sweats.  The Veteran timely appealed.

In a March 2005 decision, the Board dismissed the Veteran's 
claim for service connection for a generalized anxiety 
disorder on the basis that the substantive appeal was 
untimely filed; and denied service connection for fatigue, 
diarrhea, fevers and chills, and night sweats.

The Veteran appealed the March 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2007 Memorandum Decision, the Court vacated that 
portion of the Board decision that denied service connection 
for fatigue, diarrhea, fevers and chills, and night sweats, 
and dismissed service connection for a generalized anxiety 
disorder; and remanded those matters to the Board for 
readjudication.  Judgment was entered in June 2007.  
Thereafter, the case was returned to the Board, consistent 
with the Court's judgment.

In January 2008, the Board found that a timely substantive 
appeal was filed as to the issue of service connection for a 
generalized anxiety disorder, and remanded the matter for 
additional development.   The Board denied each of the 
Veteran's claims for service connection for fatigue, 
diarrhea, fevers and chills, and night sweats.  The Veteran 
again appealed to the Court.

In a December 2008 order, the Court granted a joint motion 
from the parties for remand, vacated the January 2008 Board 
decision, and remanded the matters to the Board for 
additional proceedings.

In June 2009, the RO issued a supplemental statement of the 
case as to the matter of entitlement to service connection 
for a generalized anxiety disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a generalized anxiety 
disorder is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The Veteran's fatigue and sleep disturbance are 
attributed to a diagnosed disease, and are not related to a 
disease or injury in service. 

3.  The Veteran has an undiagnosed illness, characterized by 
diarrhea.

4.  The Veteran does not have an undiagnosed illness, 
characterized by fevers and chills and night sweats to a 
compensable degree.

CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue, to 
include as a qualifying chronic disability based on the 
Veteran's service in the Persian Gulf, are not met.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1117 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).

2.  An undiagnosed illness, characterized by diarrhea, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  The criteria for service connection for disability 
characterized by fevers and chills and night sweats, to 
include as a qualifying chronic disability based on the 
Veteran's service in the Persian Gulf, are not met.  
38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through May 2001, July 2006, and January 2008 letters, the RO 
or VA's Appeals Management Center (AMC) notified the Veteran 
of elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the July 2006 and January 2008 letters, the AMC 
specifically notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).



II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  The chronic disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more disabling not later than December 31, 2011, 
and must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b); see 71 Fed. Reg. 
75669-75672 (December 18, 2006).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the Veteran's most 
recent departure from active duty in the Southwest Asia 
Theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran 
served in the Southwest Asia Theater of operations in 1991.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2008)).

In July 1997, the Office of the Secretary of Defense notified 
the Veteran that his unit was near Khamisiyah, Iraq, in early 
March 1991 and at a time when Iraqi weapons were demolished; 
and that his unit may have been in an area where exposure to 
a very low level of nerve agents was possible.  

Records, dated in May 1999, reflect that the Veteran 
participated in a VA Antibiotic Treatment Study.  The purpose 
of the study was to determine whether treatment with an 
antibiotic will benefit Veterans with Gulf War Veterans' 
Illnesses.  Records reflect that the Veteran tested positive 
for mycoplasma infection.  

In December 2000, the Office of the Secretary of Defense 
notified the Veteran that there is no indication that any 
long-term health effects would be expected from the brief, 
low-level exposure to chemical agents that may have occurred 
near Khamisiyah.

For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2008).  

A.  Fatigue

Fatigue is an objective sign of undiagnosed illness.  
38 C.F.R. § 3.317(b).

In June 1997, a friend of the Veteran's, S.R., indicated that 
since returning from the Persian Gulf, the Veteran is 
"always so tired" and asleep on the couch.

During a July 1997 VA examination, the Veteran complained of 
insomnia and fatigue.  The examiner provided no Axis I 
diagnosis, but included an Axis III diagnosis of "Persian 
Gulf Syndrome".

In August 1998, the Veteran's friend, S.R., indicated that he 
witnessed the Veteran being tired all the time.

Statements of the Veteran, dated in November 1998, indicate 
that he is so exhausted when he comes home from work that all 
he can do is eat supper and sleep.

During a December 1998 VA examination, the Veteran described 
awakening almost everyday as if he had not slept and feeling 
very much fatigued.

Records, dated in May 1999, reflect that the Veteran was 
asked to participate in VA's Antibiotic Treatment Study 
because he served in the Gulf region between August 1990 and 
August 1991, and he had at least two of three symptoms (pain, 
fatigue, and memory problems) of Gulf War Veterans' 
Illnesses.

In January 2001, the Veteran's wife, now deceased, indicated 
that the Veteran was exhausted all the time.

Records reflect that the Veteran was evaluated for fatigue in 
VA's neurology clinic in March 2001.

In April 2001, the Veteran's wife indicated that the Veteran 
slept very little at a time, and would sleep on the floor or 
in his chair when and if he did sleep.  In March 2002, she 
indicated that the Veteran yelled in his sleep, and moaned as 
if he was in severe pain while sleeping.

The report of VA examination in June 2002 reveals an 
assessment of a multitude of neurologic complaints of unclear 
significance, with no specific diagnosis.

During a December 2003 VA examination, the Veteran reported 
having sleep disturbance, characterized by "falling asleep 
right away," but only sleeping about two to three hours at 
any one time.  His wife indicated that the Veteran was "very 
tired all the time."  The examiner noted that the Veteran's 
symptoms, including sleep disturbance, appeared to be more 
related to depression.  The Axis I diagnosis was major 
depressive disorder, moderate, secondary to chronic pain.

VA outpatient treatment records, dated in February 2004, 
reveal that the Veteran complained of difficulty falling 
asleep and early morning awakening, and no daytime napping.  
The Axis I diagnosis was depression, secondary to pain 
syndrome.

An August 2006 VA examination addendum reflects that the 
Veteran is clearly depressed, and along with the depression 
has multiple somatic symptoms with a paucity of hard findings 
on physical examination.  The examiner opined that the 
Veteran's so-called dementia and many of his other symptoms 
can be related to his depression.  There was no evidence of 
an undiagnosed illness.

It is noted that the Veteran has been diagnosed with 
hepatitis C and fatigue is a symptom of hepatitis.  See 
38 C.F.R. § 4.115, Diagnostic Code 7354 (2008).  Furthermore, 
the Veteran's manifestations of fatigue and sleep disturbance 
have been attributed to his depression.  Thus, having been 
attributed to a known clinical diagnosis, this condition 
cannot be considered an undiagnosed illness or a qualifying 
chronic disability for entitlement to service connection 
based on the Veteran's service in the Persian Gulf.  In fact, 
the December 2003 VA examiner indicated that it was not 
possible to link symptoms of depression with any undiagnosed 
illness.

While the Veteran is competent to offer statements of first-
hand knowledge that he experienced fatigue and sleep 
disturbance, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of his depressive disorder.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Hence, the presumption of service connection does not apply, 
and the criteria for service connection are not met.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

B.  Diarrhea

Gastrointestinal symptoms can be a sign of undiagnosed 
illness.  38 C.F.R. § 3.317(b).  Irritable bowel syndrome is 
also included as a qualifying chronic disability under 
38 C.F.R. § 3.317(b). 

The Veteran's wife first noted that the Veteran had symptoms 
of diarrhea that would last for two or three days in June 
1997.  

During a June 1997 VA examination, the Veteran complained of 
diarrhea occurring two times per month, and each episode 
lasting two-to-three days.  

A VA examiner in July 1997 also noted that the Veteran had 
some diarrhea.  During another VA examination in July 1997, 
the Veteran complained of diarrhea.  The examiner provided no 
Axis I diagnosis, but included an Axis III diagnosis of 
"Persian Gulf Syndrome".

A VA examiner in December 1998 indicated that the Veteran's 
diarrhea might not only be a physical condition, but an 
emotional one as well.

Private treatment records, dated in August 2000, include a 
diagnosis of chronic diarrhea for years, attributed to Gulf 
War Syndrome.

The Veteran underwent a neuropsychological examination in 
June 2001.  The examiner concluded that test results were 
invalid because of poor and inconsistent test effort and 
motivation, leading to highly variable, and in some cases 
non-credible, test results.

The Veteran has had chronic diarrhea for years.  The Veteran 
is competent to testify on factual matters of which he has 
first-hand knowledge, such as the frequency and severity of 
intermittent diarrhea.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  While Under these circumstances, and 
affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran's diarrhea is moderate, potentially, 
to a degree of 10 percent disabling.  See 38 C.F.R. § 4.114 
Diagnostic Code 7399-7319 (2008) (a 10 percent rating is 
assigned for irritable colon syndrome, when moderate, with 
frequent episodes of bowel disturbance with abdominal 
distress).  

The evidence does not show that the Veteran's diarrhea is 
attributable to events after service, or to willful 
misconduct, and there is no affirmative evidence that the 
Veteran's diarrhea was not incurred during service in the 
Persian Gulf.

Hence, the presumption of service connection applies, and the 
criteria for service connection are met.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.



C.  Fever, Chills, and Night Sweats

Neurologic symptoms are an objective sign of undiagnosed 
illness.  38 C.F.R. § 3.317(b). 

During a July 1997 VA examination, the Veteran's wife 
reported that the Veteran ran a low grade fever of 100 
degrees at night and had night sweats. 

In August 1998, the Veteran's wife indicated that the Veteran 
had many terrible nights when his body felt so hot to the 
touch, and he awoke soaked in sweat.  

During a December 1998 VA examination, the Veteran reported 
having "pretty regular night sweats."

In January 2001, the Veteran's wife indicated that the 
Veteran had night sweats and sudden fevers and chills.  
Records show that the Veteran was evaluated for intermittent 
fevers in March 2001.

The report of VA examination in June 2002 reveals an 
assessment of a multitude of neurologic complaints of unclear 
significance, with no specific diagnosis.

As noted above, the Veteran and his wife are competent to 
testify on factual matters of which they have first-hand 
knowledge-i.e., such as the frequency and severity of 
fevers, chills, and night sweats.  See Washington, 19 Vet. 
App. at 368; see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006) (holding that lay evidence is 
competent to establish features or symptoms of injury or 
illness).  However, even assuming that the Veteran has 
fevers, chills and night sweats, there are no objective signs 
of this disability on examination.  The regulations require 
that a compensable degree of disability be exhibited.  The 
manifestations could be rated analogous to a relapsing fever 
but there is no active disease warranting a 100 percent 
rating and no liver, spleen or central nervous system 
residuals warranting a compensable evaluation.  The examiner 
in August 2006 noted multiple somatic complaints with no hard 
findings on physical examination.  

While the Veteran is competent to offer statements of first-
hand knowledge that he experiences fevers, chills, and night 
sweats, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the presence 
of liver or spleen damage or deficit in the central nervous 
system.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Hence, the presumption of service connection does not apply, 
and the criteria for service connection are not met.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.


ORDER

Service connection for an undiagnosed illness exhibited by 
fatigue is denied.

Service connection for an undiagnosed illness exhibited by 
diarrhea is granted.

Service connection for an undiagnosed illness exhibited by 
fevers, chills, and night sweats is denied.


REMAND

There were no complaints or findings of psychiatric 
disability in the service treatment records.  

During a July 1997 VA examination, the Veteran complained of 
irritability.  He found himself increasingly irritable over 
the past several years, and attributed his irritability and 
anger to his service in the Persian Gulf.  He denied ongoing 
feelings of anxiety, nervousness, tremulousness, fear, and 
tension.  On examination, there was no evidence of anxiety or 
depression.  His mood was, by his description, irritable. The 
examiner provided no Axis I diagnosis, but included an Axis 
III diagnosis of "Persian Gulf Syndrome".

The Veteran underwent another VA examination in December 
1998.  The examiner reviewed the claims file and medical 
records, and noted that the Veteran's unit in the Persian 
Gulf was near Khamisiyah, Iraq, in March 1991.  The Veteran 
reported that "alarms were going off all the time" during 
his time in the Persian Gulf, and that he was probably 
exposed to biological weaponry.  The examiner opined that the 
Veteran met the criteria at least for a generalized anxiety 
disorder, secondary to "combat."  

On VA examination in August 2006, it was noted that the 
Veteran was clearly depressed; the Veteran broke down crying 
when speaking of his wife's death in October 2005; it was 
noted that his so called dementia was related to the 
depression.  

The veteran should be afforded another VA examination to 
determine the nature and etiology of his psychiatric illness.  

Accordingly, this case is REMANDED for the following:

1.	The veteran should be afforded a VA 
psychiatric examination to determine 
the nature and etiology of his 
psychiatric illness.  All appropriate 
tests and studies should be performed 
and all findings should be reported in 
detail.  The claims folder must be 
made available to the examiner for 
review prior to the examination.  The 
examiner is specifically requested to 
review the service treatment and post 
service treatment records, including 
the 1997, 1998, and 2006 VA 
examination reports.  For any 
psychiatric disability found, the 
examiner is requested to opine whether 
there is a 50 percent probability or 
greater that it had its clinical onset 
in service or is otherwise related to 
active duty.  The rationale for any 
opinion expressed should be included 
in the examination report.  

2.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


